Citation Nr: 1019119	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-22 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an effective date prior to August 28, 1996, 
for the grant of service connection for diabetes mellitus, 
Type II, with probable neuropathy.


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted service connection for diabetes mellitus, Type 
II, with probable neuropathy, effective December 18, 2000.  
In a May 2007 decision, the Board granted an effective date 
of August 28, 1996, but no earlier.  The Veteran filed a 
timely appeal to the United States Court of Appeals for 
Veterans Claims (Court) seeking an earlier effective date.  
By Memorandum Decision dated in September 2009, the Court 
vacated the Board's decision and remanded the case for 
further development.  

The Board notes that the previous May 2007 Board decision 
listed the Veteran's entrance into service as January 1969.  
However, according the Veteran's DD 214, his actual entry 
into service was in January 1968.

As discussed in more detail below, the Veteran is currently 
unrepresented because a completed VA Form 21-22a has not been 
submitted pursuant to 38 C.F.R. § 14.629(c).

In an April 2008 statement, the Veteran filed an informal 
claim for additional disabilities associated with his 
service-connected diabetes mellitus, including neuropathy, 
retinopathy, complication of hypoglycemic agents, prostate 
symptoms, thyroid symptoms and sexual impotence.  It does not 
appear that this claim has been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The present appeal involves the issue of entitlement to an 
effective date prior to August 28, 1996, for the grant of 
service connection for diabetes mellitus, Type II, with 
probable neuropathy.  The September 2009 Court Memorandum 
Decision vacated and remanded the Board's May 2007 decision 
for consideration of whether the Veteran's intention to seek 
pension benefits when he filed a claim on February 1, 1995 
also encompassed an intention to seek disability compensation 
pursuant to 38 C.F.R. § 3.151(a).  

In January 2010, the Board sent a letter to the Veteran 
affording him the opportunity to submit additional argument 
or evidence.  That following month, the private attorney who 
represented the Veteran before the Court submitted an 
additional argument to the Board along with a statement 
signed by the Veteran requesting that the case to be returned 
to the RO for consideration of this evidence.   In March 
2010, the Board sent a letter to the private attorney 
notifying him that if he intended to represent the Veteran, 
he needed to submit a completed VA Form 21-22a pursuant to 
38 C.F.R. § 14.629(c).  To date, this form has not been 
submitted.

Therefore, given that the RO has not considered whether an 
earlier effective date is warranted pursuant to 38 C.F.R. 
§ 3.151(a) and in light of the Veteran's request for RO 
consideration of the additional argument, the Board finds 
that it would be prejudicial to the Veteran for the Board to 
consider this matter in the first instance.   Thus, the case 
must be returned to the RO for further consideration.  
Moreover, the RO should also clarify whether the Veteran 
desires to be represented in this matter and, if so, request 
that he complete a VA Form 21-22a.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the Veteran to 
determine whether he desires to be 
represented in his matter by private 
attorney James C. McKay (or any other 
representative) and, if so, request that 
he complete a VA Form 21-22a appointing a 
representative.  

2.	Thereafter, the issue on appeal should 
be
readjudicated to specifically include 
consideration of whether an earlier 
effective date is warranted based on the 
Veteran's February 1, 1995 pension claim 
under 38 C.F.R. § 3.151(a).  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative, if 
duly appointed, should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



